COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

)
ANDRE JOHNSON,                                           )                     No. 08-04-00206-CR
)
                                    Appellant,                        )                             Appeal from
)
v.                                                                          )                       228th District Court
)
THE STATE OF TEXAS,                                   )                   of Harris County, Texas
)
                                    Appellee.                          )                            (TC# 965337)

MEMORANDUM OPINION

            The memorandum opinion issued on February 10, 2005 is withdrawn and the following is
the memorandum opinion of this court.
            Andre Johnson appeals his conviction for aggravated robbery.  Appellant waived his right
to trial by jury and pled guilty without an agreed recommendation.  He also pled true to the
enhancement paragraph.  The trial court found Appellant guilty and sentenced him at imprisonment
for a term of twenty years.  We affirm.
FRIVOLOUS APPEAL
            Appellant’s court-appointed counsel has filed a brief in which he has concluded that the
appeal is wholly frivolous and without merit.  The brief meets the requirements of Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493, reh. denied, 388 U.S. 924, 18 L. Ed. 2d
1377, 87 S. Ct. 2094 (1967), by presenting a professional evaluation of the record demonstrating why,
in effect, there are no arguable grounds to be advanced.  See High v. State, 573 S.W.2d 807 
(Tex.Crim.App. 1978); Currie v. State, 516 S.W.2d 684 (Tex.Crim.App. 1974); Jackson v. State,
485 S.W.2d 553 (Tex.Crim.App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex.Crim.App. 1969). 
A copy of counsel’s brief has been delivered to Appellant, and Appellant has been advised of his
right to examine the appellate record and file a pro se brief.  A pro se brief has been filed.            The record reflects that Appellant was admonished of the consequences of his guilty plea
pursuant to Article 26.13 of the Texas Code of Criminal Procedure, and Appellant made a judicial
confession admitting his guilt.  Based upon the record before us, the guilty plea appears to have been
freely and voluntarily made by Appellant.
            We have carefully reviewed the record and counsel’s brief and the pro se brief and agree that
the appeal is wholly frivolous and without merit.  Further, we find nothing in the record that might
arguably support the appeal.  A discussion of the contentions advanced in counsel’s brief and the 
pro se brief would add nothing to the jurisprudence of the state.  
            The judgment is affirmed.  


March 17, 2005                                                           
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Panel No. 2
Barajas, C.J., McClure, and Chew, JJ.

(Do Not Publish)